DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Currently, claims 39 and 43-58 are pending in the instant application.  Claims 47-52 are withdrawn from consideration as being directed to a non elected combination of genes, or invention, there being no allowable or linking claim. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow, where applicable.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  


Claim Rejections - 35 USC § 101

Claims 39, 43-46, and 53-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. The claim(s) recite(s) the natural law/correlation between gene expression of DEFA4 and PER1 and mortality, as well as the abstract mental concept of making a comparison. This judicial exception is not integrated into a practical application because the step(s) of detecting DEFA4 and PER1 expression are mere data gathering steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 
Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites a patient is identified as having a high risk of mortality within 30 days based on the levels of expression of DEFA4 and PER1, which is a natural correlation.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  Claim 46 recites a step of comparing the expression levels reference values matched to time of diagnosis, which is a recitation of an abstract idea because comparisons can occur entirely within the mind.  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of detecting expression level of DEFA4 and PER1 does not integrate the JE into a practical application because it is a mere data gathering step to use the correlation and does not add a meaningful limitation to the method.  Although claim 39 recites admitting the patient to an intensive care unit an administering certain types of therapy, this, as well as the administration steps in claims which depend from it, are conditional due to the term “if” in claim 39.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the “obtaining a biological sample”  and detecting steps are generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  These steps are not only mere data gathering steps, but the general recitation of detection of known nucleic acids is well understood, routine, and conventional activity (see MPEP 2106.05(d)II).    Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than a natural correlation/phenomena or an abstract idea.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	

Response to Arguments
The response traverses the rejection and asserts that the amendment to claim 39 to recite “admitting the patient to an intensive care unit (ICU) and administering…” is substantially more than data gathering.  This argument has been thoroughly reviewed but was not found persuasive because the claim recites “if” which is a conditional step.  Newly added step c is not required by the claim because this only occurs “if” the patient is identified as having a high risk of mortality.  Therefore, the rejection is maintained.  

Claim Rejections - 35 USC § 112
112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
Newly added claim 58 recites “wherein the method is performed within 48 hours of diagnosis of sepsis in the patient”.  The response indicates that support can be found at para 0008, 0013, 0083-0085, and 0087 of the publication 20190106750A1.  The specification has been thoroughly reviewed however no support for this limitation could be found.  At para 0013, the specification teaches conducting the method within 48 hours of admission to a hospital.  In another embodiment, the specification teaches the method is performed 3 to 7 days after diagnosis of sepsis.  Neither of these embodiments nor any others within the specification recite “the method is performed within 48 hours of diagnosis of sepsis”.  

112(b)

Claims 39, 43-46 and 53-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 has been amended to recite that a patient is “identified as having a high risk of mortality within 30 days based on the levels of expression of DEFA4 and PER1 biomarkers”.  However the claim does not make clear the relationship between the expression levels of the markers and risk for mortality.  The term “based on” is ambiguous and it is not clear if the identification is solely a result of gene expression or if other criteria are encompassed.  Additionally, the claim does not make clear what levels of expression would be capable of identifying a patient as being at high risk for mortality.  
Claim 46 has been amended to recite “matched for time of diagnosis”.  However this term is unclear as claim 39 does not include a step of diagnosis.  It is not clear if “time of diagnosis” refers to a subject in claim 39, or a reference subject who has been ‘infected”.  Since non infected subjects listed in claim 46 are presumably healthy, it is not clear what “diagnosis” would refer to them.  

Claim Rejections - 35 USC § 102
Claim(s) 39, 43-46, and 53-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thibaut (Human Body Map 2.0 data from Illumina, 2011, Ensembl Blog) as evidenced by expression data for DEFA4 and PER1 from Genecards (see screenshots of data below).
The claims are directed to methods of obtaining a biological sample from a patient and detecting the expression levels of two or more genes comprising DEFA4 and PER1.  Although claim 39 has been amended to recite a step c of “admitting the patient to an … ICU… if the patient is identified as having a high risk of mortality…”, this step is a conditional step which is broadly “based” on unspecified levels of expression of DEFA4 and PER1.   Accordingly, the broadest reasonable interpretation of the claim is that step c is not required.  
Thibaut teaches RNASeq (claim 44) data on expression levels of genes from human tissue types including white blood cells (claims 39 and 45).  As evidenced by screenshots set forth in the previous office action, this project included detecting the expression levels of DEFA4 and PER1 in normal human tissues.  Accordingly, the claims are anticipated by the teachings of Thibaut.

Response to Arguments
The response traverses the rejection and asserts that Thibaut does not teach the elements that have been added to claim 39.  This argument has been thoroughly reviewed but were not found persuasive because the term “if” is conditional and indicates that the step is not actually required by the claims.  Since the claims no longer recite a step of determining “whether” a patient is at high risk of morality, the rejection is now also newly applied to claims which depend from claim 39, even though they depend from the conditional step since this step is not required.    

Claim(s) 39, 43-46 and 53-57 are rejected under 35 U.S.C. 102(a)(1) as being Bermejo-Martin (Bermejo-Martin et al; Critical Care, 2010, vol 14, pages 1-12).
The claims are directed to methods of obtaining a biological sample from a patient and detecting the expression levels of two or more genes comprising DEFA4 and PER1.  Although claim 39 has been amended to recite a step c of “admitting the patient to an … ICU… if the patient is identified as having a high risk of mortality…”, this step is a conditional step which is broadly “based” on unspecified levels of expression of DEFA4 and PER1.   Accordingly, the broadest reasonable interpretation of the claim is that step c is not required.
The instant specification teaches that gene expression was obtained from publically available datasets including GSE21802 (see page 43, lines 25-27).
  Bermejo-Martin teaches obtaining a blood samples (claim 39, 45) from patients attending ICUs with primary viral pneumonia during the acute phase of influenza viral illness with acute respiratory distress (see page 2, col 1, last para).  Bermejo-Martin teaches detecting gene expression using microarray analysis (page 3, col 1 “Microarrays”) (claim 44).  With regard to claim 46, Bermejo-Martin teaches comparing the gene expression to control samples (non mechanical ventilator) during early and late phase disease (see page 2, col 2, last full para).  Bermejo-Martin teaches that the data was uploaded at the GEO microarray repository and given the accession number GSE21802 (see page 3, col 2, “Microarrays”).  Accordingly, Bermejo-Martin inherently teaches the steps of the claimed invention and anticipates the claims. 

Response to Arguments
The response traverses the rejection and asserts that Bermejo-Martin teaches that patients are already in the ICU.  This argument has been thoroughly reviewed but was not found persuasive because the analysis taught by the reference was also conducted on heathy controls who were not admitted to the ICU.  The response further asserts that Bermejo-Martin does not teach the elements that have been added to claim 39.  This argument has been thoroughly reviewed but were not found persuasive because the term “if” is conditional and indicates that the step is not actually required by the claims.  Since the claims no longer recite a step of determining “whether” a patient is at high risk of morality, the rejection is now also newly applied to claims which depend from claim 39 even though they refer back to conditional steps since the conditional step is not required.  Arguments regarding the difference between “admitted” (the reference) and “admitting” (the claim) are also not persuasive because the claim recites that patients are administered ICU level interventions, which necessarily requires that they be in the ICU.  

Claim(s) 39, 43-45, and 53-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravnik-Glavac (Ravnik-Glavac et al; Consciousness and Cognition, vol 21, 2012, pages 1322-1344).
The claims are directed to methods of obtaining a biological sample from a patient and detecting the expression levels of two or more genes comprising DEFA4 and PER1.  Although claim 39 has been amended to recite a step c of “admitting the patient to an … ICU… if the patient is identified as having a high risk of mortality…”, this step is a conditional step which is broadly “based” on unspecified levels of expression of DEFA4 and PER1.   Accordingly, the broadest reasonable interpretation of the claim is that step c is not required.
Ravnik-Glavac teaches obtaining blood samples (claims 39 and 45) from subjects and performing microarray analysis (claim 44) using Affymetrix HG-U133 Plus 2.0 gene chips to determine gene expression during states of consciousness (see abstract, page 1324). Ravnik-Glavac teaches detecting expression of DEFA4 (see Table 1, page 1331) and PER1 (Table 4, page 1335).  Accordingly, the teachings of Ravnik-Glavac anticipate the claimed invention.

Response to Arguments
The response traverses the rejection and asserts that Ravnik-Glavac does not teach the elements that have been added to claim 39.  This argument has been thoroughly reviewed but were not found persuasive because the term “if” is conditional and indicates that the step is not actually required by the claims.  Since the claims no longer recite a step of determining “whether” a patient is at high risk of morality, the rejection is now also newly applied to claims which depend from claim 39, even though they depend from the conditional step since this step is not required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,344,332. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘322 patent anticipate the claims of the instant invention.

Claims 39-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,648,033. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘033 patent anticipate the claims of the instant invention.

Conclusion

No claims are allowed herein.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634